Citation Nr: 1432401	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-47 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for back disability.

5.  Entitlement to service connection for Bell's palsy.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to January 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Virtual VA paperless claims processing system contains certain documents that are not associated with the VA paper claims file.  The Veterans Benefit Management System does not contain any documents pertaining to the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND
Remand is required to attempt to obtain Social Security Administration (SSA) records.  In correspondence dated December 11, 2009, the SSA informed the AOJ that SSA could not locate medical records pertaining to the Veteran.  The AOJ informed the Veteran of this fact on December 23, 2009.  On December 29, 2009, the Veteran informed the AOJ that he had never filed for SSA benefits, and that therefore there would be no disability records in the possession of SSA.  

However, information received located in the Virtual VA claims file that was received after that time, in December 2011 and January, February, and March 2012, indicates that the Veteran is now receiving SSA disability benefits.  VA has a duty to obtain potentially relevant SSA disability records when it has actual notice that the Veteran is receiving SSA disability benefits.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the AOJ must contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).

On remand the AOJ should seek to obtain any additional relevant records of VA or private treatment.  Only VA limited VA treatment records have been obtained, and the most recent records of VA treatment in the claims file are from August 2009.  See 38 U.S.C.A. § 5103A(d).

 Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any all health care providers who have provided treatment for back disability, bilateral knee disability, hemorrhoids or Bell's palsy, from the date of his discharge from active service forward.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, including those dated from August 2009 forward and those dated prior to July 1999.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4. After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.  This should include consideration of whether for any issue on appeal a VA compensation examination is required for a determination on the merits of this case.  See 38 U.S.C.A. § 5103A(d).  If further action is required, the AOJ should undertake it before further adjudication of the claims.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



